            Case 7:20-cv-07133-VB Document 68 Filed 02/17/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
ELVIN SUAREZ,                                                  :
                                   Plaintiff,                  :
v.                                                             :
                                                               :
ANTHONY J. ANNUCCI, Acting                                     :
Commissioner, New York State Department of                     :
Corrections and Community Supervision, in his                  :
individual capacity; ANN MARIE T.                              :
SULLIVAN, Commissioner, New York State                         :
Office of Mental Health, in her individual                     :
capacity; ROBERT MORTON, Superintendent,                       :
Downstate Correctional Facility, in his                        :
individual capacity; RYAN LAHEY, Office of                     :
Mental Health Unit Chief, Downstate                            :
Correctional Facility, in his individual capacity;             :
ABADUL QAYYUM, Psychiatrist, Downstate                         :
Correctional Facility, in his individual capacity;             :
                                                                   ORDER
PETER M. HORAN, Supervising Offender                           :
Rehabilitation Coordinator, Downstate                          :
                                                                   20 CV 7133 (VB)
Correctional Facility, in his individual capacity;             :
SAMANTHA L. KULICK, Psychology                                 :
Assistant 3/Supervisor, New York State Office                  :
of Mental Health, in her individual capacity;                  :
MAURA L. DINARDO, Clinician, New York                          :
State Office of Mental Health, in her individual               :
capacity; BRANDON N. REYNOLDS,                                 :
Psychiatrist, New York State Office of Mental                  :
Health, in his individual capacity; CHESNEY J.                 :
BAKER, Licensed Master Social Worker                           :
2/Supervisor, New York State Office of Mental                  :
Health, in his individual capacity; NEW YORK                   :
STATE DEPARTMENT OF CORRECTIONS                                :
AND COMMUNITY SUPERVISION; and                                 :
NEW YORK STATE OFFICE OF MENTAL                                :
HEALTH,                                                        :
                                   Defendants.                 :
---------------------------------------------------------------x

      On January 11, 2021, all defendants other than defendant Annucci moved to dismiss the
complaint. (Doc. #53). On February 16, 2021, defendant Annucci moved to dismiss the
complaint. (Doc. #64).

       Accordingly, it is hereby ORDERED that, by no later than February 26, 2021, plaintiff
must notify the Court by letter whether plaintiff (i) intends to file an amended complaint in

                                                         1
           Case 7:20-cv-07133-VB Document 68 Filed 02/17/21 Page 2 of 2




response to the motions to dismiss, or (ii) will rely on the complaint that is the subject of the
motions to dismiss.

        If plaintiff elects not to file an amended complaint, the motions will proceed in the
regular course, and the Court is unlikely to grant plaintiff a further opportunity to amend to
address the purported deficiencies made apparent by the fully briefed arguments in defendants’
motions. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC, 797 F.3d 160, 190 (2d
Cir. 2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”); accord F5 Capital v.
Pappas, 856 F.3d 61, 89–90 (2d Cir. 2017). The time to file opposing and reply papers shall be
governed by the Court’s February 11, 2021, Order.

        If plaintiff elects to file an amended complaint, plaintiff must file the amended complaint
by no later than 14 days after notifying the Court of his intent to do so. Within 21 days of such
amendment, defendants may either: (i) file an answer to the amended complaint; or (ii) file a
motion to dismiss the amended complaint; or (iii) notify the Court by letter that defendants are
relying on the initially filed motions to dismiss.

Dated: February 17, 2021
       White Plains, NY
                                               SO ORDERED:


                                               ____________________________
                                               Vincent L. Briccetti
                                               United States District Judge




                                                  2
